Moore, J.
Complainant filed a bill in chancery in which he averred, in substance, that he is the son of Ephraim and Phebe L. Francis; that Ephraim Francis was the owner of a lot in Portland, which he occupied with his wife as a homestead, which was of the value of |500. He avers he had planned to go from home to work, and that, yielding to the solicitations of his parents, and relying upon, a promise of his father that whatever the father had at the time of his death in the way of property should belong to the complainant, he abandoned his plan of going away, and remained at home, working in the shop of his father and supporting his parents. He avers his father afterwards died, and that he paid the expenses of his illness, funeral, and burial. He avers that in 1888 his father and mother made him a deed of the said lot, which was delivered to his mother in escrow, to be delivered to the complainant upon the death of his father; that his mother afterwards delivered the deed, which complainant had recorded. • Many things are stated in the bill which it is not necessary to mention here. It is *12averred that the deed contained a clause reading as follows: “It being hereby expressly understood that the title from the said first parties does not pass in the above-described property to the said second party until the death of both the said Phebe L. Francis and Ephraim Francis,” — of which complainant had no knowledge until June, 1898. He avers that it was represented to him, after he discovered the clause in the deed, that his mother had a life lease in said premises, and, supposing this was true, he consented to lease the premises of her if she would join with him in a new mortgage upon the premises. The bill avers that the lease was made under a mutual mistake of law and fact, and that a fair interpretation of the deed is that complainant was to furnish his mother with a home on the premises, which he is now, and always has been, willing to do. The bill avers that the mother of complainant insists that the relation between her and the complainant is that of landlord and tenant, and has commenced summary proceedings to obtain possession of the premises. It prays for specific performance of the agreement between complainant and Ephraim Francis, that the lease may be canceled, and for other relief, which it is not necessary to mention further. The defendant Phebe L. Francis demurred to the bill. From a decree overruling the demurrer, she has appealed.
We think the demurrer should have been sustained. Under the provisions of section 2, art. 16, of the Constitution, the homestead of Mrs. Francis could not be alienated except by her signature to the paper creating the alienation. It has been held over and over again that any conveyance of the homestead without the signature of the wife is void. See the many cases cited in note, page 122, 1 Comp. Laws 1897. The only deed Mrs. Francis signed provided that the title to the premises should not pass until the death of both of the grantors. The bill of complaint shows that Mrs. Francis is yet living. Any parol agreement she may have made in relation to the land is void. By the terms of the deed, the title has not *13yet passed to the complainant, and it is not competent for the court to decree it to pass. With this construction of the deed, the other allegations of the bill do not afford reasons for the interference of a court of equity.
The decree is reversed. The demurrer to the bill of complaint is sustained.
The other Justices concurred.